By complaint and information it was charged that appellant had transported intoxicating liquor in violation of the law (Pen. Code, 1925, art. 666); it being further averred that he was under seventeen years of age. Upon trial before the court sitting for the trial of juveniles, appellant was found guilty of the offense charged against him and the verdict directed that he be confined in the State Training School for Juveniles for a period not to extend beyond his majority.
No written objections to the instructions to the jury were filed at the time of the trial, and apparently no exceptions were reserved to the introduction of any evidence. In an amended motion for new trial it is sought to urge many objections to the court's instruction to the jury, and to raise many other questions of procedure. The only bill of exception brought forward is a general bill predicated upon every ground set up in the amended motion for new trial. After all, it is only a bill reserved to the action of the court in overruling the motion. It has been held many times that accused can not reserve for appeal complaints only set up in the motion for new trial. The matters of which he complains should be brought forward by bill of exception showing that objections were urged at the time of the happening of the things complained of. Gann v. State, 109 Tex.Crim. Rep., 6 S.W.2d 751, in which *Page 191 
many authorities are collated. See, also, Morgan v. State,115 Tex. Crim. 14, 27 S.W.2d 208. If in the motion for new trial there is pointed out for the first time some error of a fundamental nature, the trial court should take cognizance of it, and upon his failure to do so this court would review the question on appeal. We find nothing of the character mentioned in the present record.
The judgment is affirmed.
Affirmed.